15-2939
     Rrukaj v. Sessions
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A201 295 158
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   28th day of April, two thousand seventeen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   KLISMAN RRUKAJ,
14                 Petitioner,
15
16                        v.                                         15-2939
17                                                                   NAC
18
19   JEFFERSON B. SESSIONS III,
20   UNITED STATES ATTORNEY GENERAL*,
21
22                 Respondent.
23   _____________________________________
24
25   * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
26   General Jefferson B. Sessions III is automatically substituted for
27   former Attorney General Loretta E. Lynch as Respondent.
28
29
 1   FOR PETITIONER:              Joshua Bardavid, New York, New York.
 2
 3   FOR RESPONDENT:              Benjamin C. Mizer, Principal Deputy
 4                                Assistant Attorney General; Holly M.
 5                                Smith, Senior Litigation Counsel;
 6                                Juria L. Jones, Trial Attorney;
 7                                Office of Immigration Litigation,
 8                                United States Department of Justice,
 9                                Washington, D.C.
10
11        UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review is

14   DENIED.

15        Petitioner Klisman Rrukaj, a native and citizen of Albania,

16   seeks review of an August 21, 2015, decision of the BIA affirming

17   a November 24, 2014, decision of an Immigration Judge (“IJ”)

18   denying    Rrukaj’s   application    for   asylum,   withholding   of

19   removal, and relief under the Convention Against Torture

20   (“CAT”).    In re Klisman Rrukaj, No. A201 295 158 (B.I.A. Aug.

21   21, 2015), aff’g No. A201 295 158 (Immig. Ct. N.Y. City Nov.

22   24, 2014).     We assume the parties’ familiarity with the

23   underlying facts and procedural history in this case.

24       Under the circumstances of this case, we have reviewed both

25   the BIA’s and IJ’s decisions.        Yun-Zui Guan v. Gonzales, 432

26   F.3d 391, 394 (2d Cir. 2005).         The applicable standards of

                                      2
1    review are well established.                   See 8 U.S.C. § 1252(b)(4)(B);

2    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008)

3    (reviewing adverse credibility determination for substantial

4    evidence).    The agency may, “[c]onsidering the totality of the

5    circumstances,”     base        an    adverse       credibility   ruling   on

6    inconsistencies between an asylum applicant’s testimony and

7    other record evidence.               8 U.S.C. § 1158(b)(1)(B)(iii); see

8    also Xiu Xia Lin, 534 F.3d at 163-64.                   “We defer . . . to an

9    IJ’s credibility determination unless, from the totality of the

10   circumstances, it is plain that no reasonable fact-finder could

11   make such an adverse credibility ruling.”                Xiu Xia Lin, 534 F.3d

12   at 167.

13       Substantial evidence supports the agency’s determination

14   that Rrukaj was not credible.              The agency reasonably based its

15   credibility ruling on three discrepancies between Rrukaj’s

16   testimony and the record evidence.                 First, Rrukaj’s testimony

17   that his sister Xhoana could not testify because she lived in

18   Michigan conflicted with his asylum application listing her

19   current      location      as        New        York.       See   8    U.S.C.

20   § 1158(b)(1)(B)(iii).            Second, his testimony that he was

21   treated at Shkoder Hospital after being attacked in 2010

                                                3
1    contradicted    the   medical   report   he   submitted,    which   was

2    authored by a doctor from Kelmend Commune Health Center.            Id.

3    Third, Rrukaj told the asylum officer at his credible fear

4    interview that neither he nor any of his family members were

5    involved in politics, but his asylum application and testimony

6    focused on his father’s involvement with political opposition

7    parties, which was a central aspect of his claim.            See Ming

8    Zhang v. Holder, 585 F.3d 715, 725 (2d Cir. 2009).          The agency

9    reasonably     rejected    Rrukaj’s      explanations      for   these

10   discrepancies.    Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.

11   2005).

12       In   this    Court,    Rrukaj     does    not   challenge    these

13   inconsistency findings, but alleges for the first time that the

14   agency improperly overlooked a declaration from his parents

15   which rehabilitates his testimony and requires remand.              We

16   decline to consider this issue because Rrukaj failed to exhaust

17   it before the agency.     Lin Zhong v. U.S. Dep’t of Justice, 480

18   F.3d 104, 122 (2d Cir. 2007) (providing that judicially imposed

19   issue exhaustion is mandatory); Foster v. INS, 376 F.3d 75, 78

20   (2d Cir. 2004) (issues must generally be raised before the BIA

21   in order to be preserved for judicial review).

                                       4
1        The IJ reasonably concluded that Rrukaj’s corroborating

2    evidence did not rehabilitate his inconsistent testimony,

3    especially because he did not offer affidavits or testimony from

4    his sisters in the United States or submit country conditions

5    evidence regarding whether individuals in Albania are targeted

6    on account of their family members’ political activities.     Biao

7    Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

8        Given   the   multiple   inconsistencies   between     Rrukaj’s

9    testimony and the record evidence and his lack of rehabilitative

10   corroborating evidence, the totality of the circumstances

11   supports the agency’s credibility finding.     Xiu   Xia   Lin, 534

12   F.3d at 167; Biao Yang, 496 F.3d at 273.        Because Rrukaj’s

13   claims for asylum, withholding of removal, and CAT relief were

14   based on the same factual predicate, the adverse credibility

15   determination is dispositive of all three forms of relief.

16   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

17       For the foregoing reasons, the petition for review is

18   DENIED.   As we have completed our review, any stay of removal

19   that the Court previously granted in this petition is VACATED,

20   and any pending motion for a stay of removal in this petition

21   is DISMISSED as moot.   Any pending request for oral argument

                                     5
1   in this petition is DENIED in accordance with Federal Rule of

2   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

3   34.1(b)

4                               FOR THE COURT:
5                               Catherine O=Hagan Wolfe, Clerk




                                 6